
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 145
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Ms. Lee of California
			 (for herself, Mrs. Christensen,
			 Ms. Clarke, and
			 Mr. Meeks of New York) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Caribbean American HIV/AIDS Awareness Day, and for other
		  purposes.
	
	
		Whereas nearly 3,000,000 Americans self-identified as
			 Caribbean American in the 2000 Census;
		Whereas due to ongoing racial and ethnic health
			 disparities Caribbean Americans face poor health, premature death, low-quality
			 health care, and an additional community stigma regarding HIV/AIDS and its
			 causes;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that over 1,106,400 people were living with HIV/AIDS at the end
			 of 2006 and that over 232,700 were unaware that they were infected;
		Whereas the CDC recognizes continuing racial and ethnic
			 disparities among people with HIV/AIDS and cites working to end such
			 disparities as a key initiative in the fight against HIV/AIDS;
		Whereas the Joint United Nations Programme on HIV/AIDS
			 (UNAIDS) estimates that 230,000 people were living with HIV/AIDS in the
			 Caribbean at the end of 2007 and that an additional 20,000 were newly infected,
			 making the region the second-most affected by HIV in the world;
		Whereas UNAIDS estimates that approximately 14,000 people
			 in the Caribbean died of AIDS during 2007, making it one of the leading causes
			 of death in the Caribbean among adults between the ages of 15 to 49 years
			 old;
		Whereas according to the Bureau of the Census, immigration
			 to the United States from the Caribbean has increased every decade since 1941,
			 with 978,800 Caribbean emigrants entering the United States from 1991 to
			 2000;
		Whereas according to the Department of Homeland Security,
			 2,703,868 people coming from the Caribbean have obtained legal permanent status
			 in the United States since 1980, including 134,744 in 2008 alone;
		Whereas, on June 8, 2006, the first annual National
			 Caribbean American HIV/AIDS Awareness Day was organized to encourage Caribbean
			 American and Caribbean-born individuals across the United States and its
			 territories, to get educated, get tested, get treated, and get involved;
			 and
		Whereas June 8th of each year has been established as
			 National Caribbean American HIV/AIDS Awareness Day: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of National Caribbean American HIV/AIDS Awareness Day and recognizes
			 the fourth anniversary of observing such day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 Caribbean Americans, Caribbean-born individuals, and all people in the United
			 States and its territories to know their status and undergo testing for
			 HIV;
			(3)encourages
			 national, State, and local media organizations to carry messages in support of
			 National Caribbean American HIV/AIDS Awareness Day; and
			(4)supports the
			 development of a national AIDS strategy with clear goals and objectives to
			 reduce new HIV infections, especially among communities of color.
			
